Citation Nr: 0513997	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-29 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include dysthymia, a panic disorder, and Post 
Traumatic Stress Disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Wagman, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to 
December 1993.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a September 2000 rating decision 
by the Roanoke, Virginia, Regional Office ("RO") of the 
Department of Veterans Affairs ("VA"), later amended to 
include a diagnosis of PTSD.  In pertinent part, the RO 
denied a claim for an acquired psychiatric disorder, to 
include dysthymia, a panic disorder, and PTSD.  As a 
procedural matter, the Board notes on January 14, 2002, the 
veteran submitted what might be construed as a withdrawal of 
his claim, however, the contents of the letter suggest that, 
in fact, the veteran intended only to supplement his claim 
with new evidence.  As further support regarding his intent 
to proceed with this claim, in March 2004, the veteran 
appeared and testified at a travel board hearing in Roanoke, 
Virginia before M. Greenstreet, who is the Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing and to render a final determination in this case.  
38 U.S.C.A. § 7102 (West 2002).  During this hearing, the 
veteran supplied additional medical evidence and service 
records.

The issue of entitlement to service connection for acquired 
psychiatric disorder, to include dysthymia, a panic disorder, 
and PTSD is REMANDED.  VA will notify the veteran and his 
representative if further action is required on their part.


REMAND

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
further development to verify the averred inservice stressors 
is required.

The veteran reported, and testified, that he served as a 
member of Bravo Company B Battery /1st Battalion FA  (1st 
Armored Division).  He claims entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, as a result of alleged combat and noncombat stressors 
in service during the Persian Gulf War in 1991.  At his 
hearing, the veteran produced a letter not previously 
reviewed by the RO dated October 25, 2002 from his treating 
VA physicians.  The letter diagnoses the veteran with PTSD 
and appears to conform to the requirements of the DSM-IV.  
See 38 C.F.R. § 3.304(f) (2004).  His available service 
personnel records indicate that he participated in the 
initial combat phase of Desert Storm; however, whether the 
veteran himself engaged in combat with the enemy has not been 
verified by the RO.  See VAOPGCPREC 12-99.  As such, the 
Board is of the opinion that further efforts should be made 
to verify the veteran's claimed combat and non-combat 
stressors.  The reported stressors, which appear to support 
the PTSD diagnosis in the examination reports, are as 
follows:
 
(1)	The veteran contends that at 0300 Jan 17 1991 
a "Scud" missile was launched and all soldiers 
in his unit were ordered into chemical 
protective gear which caused panic, fear for his 
life and sleeplessness;
(2)	In or around March 1991, he claims an ammo 
transporter ("AT") vehicle next to his howitzer 
hit a mine and exploded, killing a member of his 
battalion; and approximately 500 yards in front 
of his howitzer, another AT caught fire;
(3)	He reports witnessing the burning of T-71 and 
T-72 (Iraqi armored     vehicles) and many 
burning bodies and periodic firing of artillery 
as his unit moved forward.
(4)	He reports being present during 8-12 hours of 
Bradley Fighting vehicles firing on bunkers and 
witnessing attack helicopters in the distance 
"shooting everything" as well as enemy aircraft 
flying overhead on a continuous basis;
(5)	He reports participating in a "search party" 
for a weapon lost by Spc. J.C. during which he 
was exposed to land mines and numerous makeshift 
graves; and
(6)	He contends that he was exposed to violence 
and has flashbacks of his service in the Persian 
Gulf.

The RO should seek verification of the veteran's claimed 
combat and non-combat stressors with U.S. Armed Service 
Center for Research of Unit Records (USASCRUR).  USASCRUR 
should be requested to provide any information available 
which might corroborate the veteran's alleged stressors or 
other sources that may have pertinent information.  

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and this case is REMANDED to the RO via the AMC for 
the following development:

1.	The RO should obtain complete VA clinic records from 
the Salem VA Medical Center (VAMC) since February 
2003.

2.	The RO should request complete medical records from 
Dr. William Ball and the Lewis-Gale Clinic where 
veteran reported a history of treatment.

3.	The RO should send the veteran a development letter 
asking him to again give as comprehensive a statement 
as possible regarding the stressors he experienced 
during his active duty service to include the 
experiences his Battalion encountered, the ammo 
transporter explosion, the shooting of artillery and 
the over flight of enemy aircraft.  The RO should 
also request the veteran provide any corroborative 
evidence of their existence or sufficient detail, 
including dates and pertinent locations, and the 
names of fellow service person(s) involved.

4.	Offer the veteran an opportunity to procure "buddy 
statements" from service members who may have 
witnessed the events he identifies as his stressors 
or his behavior, overall, during this time.  In 
addition, please explain that he may also obtain 
statements from individuals including friends or 
family members to whom he may have confided these 
events or who may have witnessed changes in his 
behavior either during his active service or 
immediately following his discharge from active 
service.

5.	The RO should seek verification of the veteran's 
claimed combat and non-combat stressors with 
USASCRUR.  USASCRUR should be requested to provide 
any information available which might corroborate the 
veteran's alleged stressors and any other sources 
that may have pertinent information and verify 
whether during the course of the veteran's service 
with Bravo Company B Battery /1st Battalion FA  (1st 
Armored Division) the following occurred:

a.	On or about January 17, 1991 a 
"Scud" missile was launched 
and all soldiers were ordered 
into chemical protective gear 
b.	In or around March 1991, an 
ammo transport vehicle hit a 
mine and exploded and whether 
any member of his battalion 
was killed in action
c.	During the time period of 
February-April 2001, the 
burning and destruction of T-
71 and T-72 (Iraqi armored 
vehicles) and many burning 
bodies
d.	During the time period of 
February-April 2001 and in the 
veteran's unit's area of 
operations,  Bradley Fighting 
Vehicles firing on bunkers and 
witnessing assaults by attack 
helicopters in the distance as 
well as enemy aircraft flying 
overhead on a continuous basis
e.	During the time period of 
February-April 2001, exposure 
to land mines and makeshift 
graves

The RO should provide USASCRUR with the following:

 i.) 	Copies of the veteran's service 
personnel records 
ii.) 	Statement in Support of a Claim 
dated November 11, 2000; Information In 
Support of Claim For Service Connection 
for Post-Traumatic Stress Disorder Form 
("stressor statement") received on 
August 15, 2001; and a copy of the 
veteran's handwritten letter in support 
of his claim dated August 12, 2002 

6.	After receipt of any and all newly acquired evidence, 
the RO should again review the veteran's claim for 
service connection for an acquired psychiatric 
disorder, to include dysthymia, a panic disorder, and 
PTSD.  If the decision remains adverse to the 
veteran, he and his representative should be 
furnished with a supplemental statement of the case, 
and with a reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The Board intimates no opinion as to the ultimate outcome 
of this case.  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





                  
_________________________________________________
	Mark W. Greenstreet
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




